       Case 1:20-cv-01075-YK-EB Document 29 Filed 09/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN COIT,                               :
     Plaintiff,                           :
                                          :              No. 1:20-cv-01075
             v.                           :
                                          :              (Judge Kane)
GROHOWSKI, et al.,                        :
    Defendants                            :

                                      ORDER

      AND NOW, on this 3rd day of September 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendants’ motion for summary judgment (Doc. No. 23) is GRANTED;

      2.     The Clerk of Court is directed to enter judgment in favor of Defendants
             Grohowski and Lt. B. O’Boyle and against Plaintiff Kevin Coit as to all claims
             raised against Defendants; and

      3.     The Clerk of Court is directed to CLOSE the above-captioned action.



                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
